Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered November 30, 2004, convicting her of grand larceny in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid and unrestricted waiver of the right to appeal, as part of her plea agreement, precludes appellate review of her claim that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248 [2006]; People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.